Title: From James Madison to John Armstrong, 2 July 1814
From: Madison, James
To: Armstrong, John


        
          To the Scy. of War
          July 2. 1814
        
        In analogy to the arrangement yesterday decided on in reference to this City & Baltimore and with a view to a systematic provision agst. invading armaments, the Secretary of war will digest & report to the President, corresponding precautionary means of defence, in reference to the other more important and exposed places along the Atlantic Frontier; particularly Boston, New York, Wilmington Norfolk, Charlestown, Savanna, and N. Orleans. In addition to the distribution at suitable Depôts, of arms & other necessaries, the Secretary will report, a circular communication to the Governors of the several States, calculated to obtain from them convenient designations of adequate portions of their Militia, with every other arrangement depending on the State Executives for having them in the best readiness for actual service in cases of emergency.
        
          J.M.
        
      